Case: 19-60182     Document: 00515589822         Page: 1     Date Filed: 10/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   October 5, 2020
                                  No. 19-60182                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Nevin Kerr Whetstone,

                                                           Plaintiff—Appellant,

                                       versus

   Angela Brown, Certified Nurse Practitioner/Medical Contractor,
   Centurion MHM; Pam Jarrett, Certified Nurse
   Practitioner/Medical Contractor, Centurion MHM; Hill, Certified
   Nurse Practitioner, Wexford Medical; Centurion of
   Mississippi,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:17-CV-158


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60182      Document: 00515589822           Page: 2     Date Filed: 10/05/2020




                                     No. 19-60182


          Nevin Kerr Whetstone, Mississippi prisoner # 56663, filed a
   42 U.S.C. § 1983 complaint against Pelicia Hall, Richard Pennington,
   Dr. Woodard, Nurse Hill, Angela Brown, and Pamela Jarrett. Whetstone
   alleged that his sacrum locked in the wrong position when he was young and,
   that since that time, his spine has continued to degenerate. He complained
   that he was not receiving adequate care for the condition while he was
   incarcerated in Mississippi prisons.
          The magistrate judge (MJ) found that Whetstone did not allege any
   personal involvement on the part of Hall and dismissed the claims against her
   for failure to state a claim. The claims against Pennington were dismissed for
   failure to state a claim because Whetstone complained only that Pennington
   did not adequately process his grievance. The MJ dismissed Whetstone’s
   claims against Dr. Woodward and Nurse Hill as barred by the statute of
   limitations. The MJ granted summary judgment in favor of Brown and
   Jarrett, finding that Whetstone failed to exhaust administrative remedies as
   to his claims against them and, alternatively, that he did not show deliberate
   indifference to his serious medical needs.
          In his initial brief, Whetstone argues only that he should be given
   counsel because he cannot file a brief due to relentless pain. In his reply brief,
   Whetstone briefly states that he was not required to exhaust administrative
   remedies and asserts that he established a claim of deliberate indifference.
          Because Whetstone completely fails to brief the MJ’s reasons for
   dismissing claims against Hall, Pennington, Dr. Woodard, and Nurse Hill,
   any challenge to the dismissal of those claims is abandoned. See Hughes v.
   Johnson, 191 F.3d 607, 613 (5th Cir. 1999). Additionally, his conclusory
   assertions fail to show that he should be excused from the exhaustion
   requirement. See 42 U.S.C. § 1997e(a); see also FED. R. CIV. P. 56(a). We
   need not reach the alternative grounds for dismissal. See Walker v. Thompson,




                                           2
Case: 19-60182      Document: 00515589822           Page: 3      Date Filed: 10/05/2020




                                     No. 19-60182


   214 F.3d 615, 624-25 (5th Cir. 2000), abrogated on other grounds by Burlington
   N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006); Capital Concepts Props.
   85-1 v. Mut. First, Inc., 35 F.3d 170, 176 (5th Cir. 1994).
          The judgment is AFFIRMED.                 Whetstone’s motion for the
   appointment of counsel is DENIED.




                                           3